Matter of Torchia (2017 NY Slip Op 06707)





Matter of Torchia


2017 NY Slip Op 06707


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

[*1]In the Matter of VITO TORCHIA JR., a Disbarred Attorney. (Attorney Registration No. 4592226)

Calendar Date: August 28, 2017

Before: Peters, P.J., Devine, Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Alison M. Coan of counsel), for Attorney Grievance Committee for the Third Judicial Department.
Vito Torchia Jr., Los Angeles, California, respondent pro se.

MEMORANDUM AND ORDER	
Motion by respondent for reargument of the application to impose discipline filed by the Attorney Grievance Committee for the Third Judicial Department on March 24, 2017, and/or for modification of this Court's order of disbarment, entered June 15, 2017 (151 AD3d 1369 [2017]), and/or leave to appeal to the Court of Appeals from said Order.
Upon the papers filed in support of the application, and the papers filed in opposition thereto, it is
ORDERED that respondent's motion is denied.
Peters, P.J., Devine, Clark, Mulvey and Aarons, JJ., concur.